Exhibit 2.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (“Agreement”), dated as of December 31, 2007, is by and among Heilongjiang Xing An Group Hong Yuan Coal Mining Co., Ltd., a People’s Republic of China limited liability company having a registered address of Xi Lin Ji Town, Mo He County, Da Xing'an Mountain District, Heilongjiang Province (“Hong Yuan”), Heilongjiang Xing An Group Sheng Yu Mining Co., Ltd., a People’s Republic of China limited liability company having a registered address of Cross Area between Zhenxing Road and Zhonghua Road, Xi Lin Ji Town, Mo He County, Da Xing'an Mountain District, Heilongjiang Province (“Sheng Yu” and with Hong Yuan, the “Xing An Group” or the “Members of the Xing An Group”), Heilongjiang Xing An Mining Development Group Co., Ltd., a People’s Republic of China limited liability company (“Xing An Mining”) having a registered address of No. 9,People Road, Jia Ge Da Qi, Jia Ge Da Qi District, Da Xing'an Mountain Region, Heilongjiang Province, GONG Mingshu, YUE Yunjia, YUE Yunpeng, YUE Guoqing, and Songzai International Holding Group Inc., a Nevada corporation having an address 20337 Rimview Place, Walnut, California91789 ("Buyer").Xing An Mining, GONG Shuming, YUE Yunjia, YUE Yunpeng, YUE Guoqing are the shareholders, members and/or owners (the “Shareholders”) of the Xing An Group (the Xing An Group and Shareholders collectively referred to as the "Seller").Seller and Buyer may hereinafter be referred to individually as a "Party" and collectively as the "Parties." RECITALS A. Shareholders own all of the issued and outstanding ownership interests or shares of Hong Yuan (collectively the "Hong YuanRegistered Capital", and this term's meaning shall include any and all forms of ownership interests, regardless of whether such interests are stock, member interests, partnership interests, or any other form of equity). B. Seller owns all of the issued and outstanding ownership interests or shares of Sheng Yu (collectively the "Sheng YuRegistered Capital", and this term's meaning shall include any and all forms of ownership interests, regardless of whether such interests are stock, member interests, partnership interests, or any other form of equity). C. This Agreement contemplates a transaction in which Buyer will purchase from Seller, and Seller will sell to Buyer, 90% of the outstanding Hong Yuan Register Capital and 90% of the Sheng Yu Registered Capital in accordance with the terms of this Agreement. NOW THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: Article 1 Definitions 1.1. Defined Terms.As used herein, the terms below shall have the following meanings: "Books and Records" shall mean all records pertaining to the assets, properties, business, operations, accounts, financial condition, customers or suppliers of the Members of the Xing An Group. “Business” shall mean, collectively, the business and operations of the Xing An Group. "Buyer’s Common Stock" shall mean the common stock, par value $.001 per share, of the Buyer. “Cash Consideration” has the meaning ascribed in Section 2.2 hereof. "Closing Date" shall mean the date of the Closing, as defined in Section 3.2 hereof. "Contract" shall mean any of the agreements, contracts, instruments or commitments to which one or more of the Members of the Xing An Group is a party, all as identified or listed on Schedule 1.1(a). "Current Balance Sheet" shall mean the consolidated balance sheet of the Members of the Xing An Group at the Current Balance Sheet Date, together with the notes thereon. "Current Balance Sheet Date" shall mean September 30, 2007. "Current Financial Statements" shall mean the Current Balance Sheet, the audited consolidated balance sheets of the Members of the Xing An Group at December 31, 2005 and 2006, the audited consolidated statements of income and retained earnings and cash flows of the Members of the Xing An Group for the fiscal years ended December 31, 2005 and 2006, and the consolidated statements of income and retained earnings and cash flows of the Members of the Xing An Group for the nine months ended September 30, 2007. "Encumbrance" shall mean any lien, pledge, option, adverse claim, charge, easement, security interest, right-of-way or encumbrance. "Escrow Agent" shall mean a banking association or trust company agreed upon by Buyer and the Shareholders, appointed as escrow agent under the Escrow Agreement. "Escrow Agreement" shall mean an escrow agreement among Buyer, the Shareholders and the Escrow Agent substantially in the form of Exhibit A hereto. "Facilities" shall mean all of the office, research and operating facilities, mines and mineral rights, owned or leased real property, and related facilities used by any of the Members of the Xing An Group and which are identified or listed on Schedule 1.1(b). "Fixtures and Equipment" shall mean all of the furniture, fixtures, furnishings, machinery and equipment owned or used by the Members of the Xing An Group and located in, at or upon the Facilities as of the Current Balance Sheet Date, plus all additions, replacements or deletions since the Current Balance Sheet Date in the ordinary course of the Members of the Xing An Group’s businesses. 2 "Governmental Entity" shall mean any governmental entity, department, commission, board, agency or instrumentality, whether national, federal, provincial, state or local, and whether domestic or foreign. "Hong Yuan" has the meaning ascribed in the preamble hereof. "Hong Yuan Registered Capital" has the meaning ascribed in Recital A hereof. “Indemnified Liabilities” has the meaning ascribed in Section 8.3 hereof. "Leases" shall mean all of the leases to which any of the Members of the Xing An Group is a party, which are listed on Schedule 1.1(c) attached hereto, which schedule indicates with respect to each Lease listed thereon the term, annual rent, renewal options and, if applicable, the number of square feet leased. "Licenses" shall mean all governmental or regulatory licenses or permits required to conduct the Business as presently conducted, which are identified or listed on Schedule 1.1(d) attached hereto. "Material Adverse Effect" shall mean a material adverse effect upon the business, operations, properties, assets or condition (financial and otherwise) or projected cash flows of the Members of the Xing An Group. "Members of the Xing An Group" has the meaning ascribed in the preamble hereof. "Representative" shall mean any officer, director, principal, attorney, agent, employee or other representative. "SEC" shall mean the U.S. Securities and Exchange Commission. "Securities Act" shall mean the Securities Act of 1933, as amended. "Sheng Yu Registered Capital" has the meaning ascribed in Recital B hereof. "Sheng Yu" has the meaning ascribed in the preamble hereof. "Sheng Yu Registered Capital" has the meaning ascribed in Recital B hereof. “Stock Consideration” shall mean 80,000,000 shares of Buyer’s Common Stock, provided, however, that if the Buyer shall at any time prior to the Closing (i) subdivide Buyer’s Common Stock, by split up or otherwise, or combine Buyer’s Common Stock, by reverse stock split or otherwise, or (ii) issue additional shares of Buyer’s Common Stock as a dividend with respect to any shares of Buyer’s Common Stock, the number of shares of Buyer’s Common Stock issuable at Closing to Shareholders as Stock Consideration shall forthwith be proportionately increased in the case of a subdivision of stock or issuance of additional shares, or proportionately decreased in the case of a combination. 3 "Taxes" shall mean all taxes, charges, levies or other assessments, including, without limitation, income, gross receipts, excise, real and personal property, sales, use, transfer, capital gains, transfer gains, license, payroll, privilege, and franchise taxes, imposed by any Governmental Entity, and shall include any interest, penalties or additions to taxes attributable to any of the foregoing. "Xing An Group" has the meaning ascribed in the preamble hereof. "Xing An Mining" has the meaning ascribed in the preamble hereof. "Xing An Registered Capital" means the Hong Yuan Registered Capital and the Sheng Yu Registered Capital, collectively. Article 2 Purchase and Sale of Stock and Options 2.1.Sale of Registered Capital.
